



 

EXHIBIT 10.8


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into this 15th
day of October, 2018 by and between Citizens, Inc., a Colorado corporation (the
“Company”), and Geoffrey M. Kolander (the “Executive”) (each, a “Party” and
together, the “Parties”).


WHEREAS, the Company and the Executive entered into that certain Employment
Agreement with an effective date of January 16, 2017 (the “Employment
Agreement”); and


WHEREAS, the Company and the Executive desire to enter into this Amendment for
the purposes of memorializing actions taken by the Company’s Board of Directors
in 2017 and amending the Employment Agreement on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:


1.Defined Terms. Capitalized terms used but not specifically defined or amended
in this Amendment shall have the same meanings ascribed to such terms in the
Employment Agreement.


2.Position and Duties. The Employment Agreement is hereby amended as follows:


(a)The first sentence of Section 2(a) is hereby deleted and replaced with the
following: “During the Term, the Executive shall serve as the Company’s Chief
Executive Officer and President.” The Parties acknowledge and agree that the
effective date for the change described in the preceding sentence was September
12, 2017 in accordance with contemporaneous action taken by the Company’s Board
of Directors


(b)Any and all references in the Employment Agreement to the Executive’s
position as “Chief Executive Officer” alone are hereby amended to include both
officer titles, “Chief Executive Officer and President”.


3.Base Salary. The Employment Agreement is hereby further amended by deleting
the first sentence of Section 3(a) and replacing it the following: “During the
Term, the Company shall pay the Executive a base salary at the rate of $700,000
per year (the “Base Salary”). The Parties acknowledge and agree that the
effective date for this salary change was January 1, 2018, in accordance with
contemporaneous action taken by the Company’s Compensation Committee and the
Board of Directors.


4.Effect of this Amendment. This Amendment contains the entire understanding of
the Parties with respect to the matters set forth herein and supersedes any
prior agreement of any kind or character, whether oral or written, pertaining to
such matters. Other than as specifically amended by this Amendment, the terms
and conditions of the Employment Agreement are hereby ratified and confirmed.


5.Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument. A signature transmitted by facsimile or other electronic means
shall be deemed to be and have the effect of an original signature.
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.
                      
 
CITIZENS, INC.    
 
EXECUTIVE
 
 
 
 
 
By:  /s/ Grant G. Teaff
 
/s/ Geoffrey M. Kolander
 
Name: Grant G. Teaff
 
Geoffrey M. Kolander
 
Title:    Chairman, Compensation Committee
 
Title: President and Chief Executive Officer
 
 
 
 

 





124